Exhibit 10.2

 

SETTLEMENT AGREEMENT AND ADEA RELEASE

 

This Settlement Agreement and Release of claims under the Age Discrimination in
Employment Act (the “Agreement”) is by and between Dr. Benjamin Warner
(“Warner”) and Icagen, Inc. (“Icagen”).

 

WHEREAS, Warner was formerly employed by Icagen;

 

WHEREAS, Warner’s employment with Icagen was terminated effective July 7, 2017
(“Separation Date”);

 

NOW, THEREFORE, IT IS HEREBY AGREED, by and between Warner and Icagen as
follows:

 

1.       WAIVER & RELEASE. Except as described in Sections 1.2, below, Warner
waives and releases any and all claims under the Age Discrimination in
Employment Act, 29 U.S.C. Section 621, et seq. (the “ADEA”) and the Older
Workers’ Benefits Protection Act (the “OWBPA”), including all amendments
thereto, whether or not now known to Warner, against Icagen, and each of its
past and current parents, subsidiaries, affiliates, and each of its and their
respective past and current directors, officers, trustees, employees,
representatives, agents, assigns, attorneys, employee benefit plans and such
plans’ administrators, fiduciaries, trustees, recordkeepers and service
providers (collectively, “Releasees”), arising from or relating to any and all
acts, events and omissions occurring prior to the Effective Date of this
Agreement as defined in Section 7 herein.

 

1.1       Unknown Claims. In waiving and releasing any and all claims against
the Releasees under the ADEA and OWBPA, whether or not now known to Warner,
Warner understands that this means that if Warner later discovers facts
different from or in addition to those facts currently known by Warner, or
believed by him to be true, the waivers and releases of this Agreement will
remain effective in all respects — despite such different or additional facts
and Warner’s later discovery of such facts, even if Warner would not have agreed
to this Agreement if he had prior knowledge of such facts.

 

1.2       Reports to Government Entities. Nothing in this Agreement restricts or
prohibits Warner from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. However, Warner is waiving his
right to receive any individual monetary relief resulting from such claims,
regardless of whether he or another party has filed them, and in the event he
obtains such monetary relief Icagen will be entitled to an offset for the
payments made pursuant to this Agreement and the Settlement Agreement between
Icagen and Warner dated July 7, 2017, except where such limitations are
prohibited as a matter of law (e.g., under the Sarbanes-Oxley Act of 2002, 18
U.S.C.A. §§ 1514A). Warner does not need the prior authorization of Icagen to
engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide confidential information or documents to the
Regulators, or make any such reports or disclosures to the Regulators. Warner is
not required to notify Icagen that he has engaged in such communications with
the Regulators.

  

 1 

 

  

2.       CONSIDERATION. In full consideration of Warner’s execution of this
Agreement and his agreement to be legally bound by its terms, Icagen agrees to
pay to Warner a one-time payment in the gross amount of one-thousand dollars
($1,000.00) within thirty (30) days of the Effective Date of this Agreement. An
appropriate Form 1099 shall be issued with respect to this payment. Subject to
Icagen’s obligations to withhold and pay the employer portion of payroll taxes
to the applicable taxing authorities with respect to amounts payable under
Section 2, Warner shall be responsible for all federal, state, and local tax
liabilities that may result from the settlement and Icagen shall bear no
responsibility for any such tax liabilities. Warner also agrees to indemnify and
hold harmless Icagen for any possible federal, state or local tax liabilities
resulting from such payment and reimburse Icagen for any taxes, interest and/or
penalties assessed against Icagen for such payments.

 

3.       NO CONSIDERATION ABSENT EXECUTION (AND NON-REVOCATION) OF THIS
AGREEMENT AND THE PARTIES’ SETTLEMENT AGREEMENT AND GENERAL RELEASE. Warner
understands and agrees that his receipt of the payments specified in Section 2
above are contingent upon both (1) Warner’s execution and non-revocation of this
Agreement in accordance with its terms and (2) Warner’s execution of the
Parties’ Settlement Agreement and General Release, dated July 7, 2017.

 

4.       MEDICARE DISCLAIMER. Warner represents that he is not a Medicare
Beneficiary as of the time she enters into this Agreement.

 

5.       NO ADMISSION. Nothing about the fact or content of this Agreement shall
be considered to be or treated by Warner or Icagen as an admission of any
wrongdoing, liability or violation of law by Warner or by any Releasee.

 

6.       ACKNOWLEDGMENT OF VOLUNTARINESS AND TIME TO REVIEW AND REVOKE. Warner
acknowledges that:

 

a.       He has read this Agreement and understands it;

 

b.      He is signing this Agreement voluntarily in order to release her claims
against Releasees in exchange for payment that is greater than she would
otherwise have received;

 

c.       He was offered at least 21 calendar days to consider her choice to sign
this Agreement;

 

d.      Icagen advised him to consult with counsel, and he did consult with
counsel prior to signing this Agreement;

  

 2 

 

  

e.      He knows that he can revoke this Agreement within 7 days of signing it
and that the Agreement does not become effective until that 7-day period has
passed. To revoke the Agreement, Warner (or his counsel) must deliver written
notice of revocation to Icagen’s attorney, Michael D. Blanchard, at the contact
information listed below.

 

f.       He agrees that changes to this Agreement before its execution, whether
material or immaterial, do not restart his time to review the Agreement.

 

7.       EFFECTIVE DATE. Because of the 7-day Revocation Period, this Agreement
will not become effective and enforceable until the eighth day after the date
Warner signed it, provided that Warner did not revoke the Agreement, and until
after execution of the Parties’ Settlement Agreement and General Release, dated
July 7, 2017, and the fulfillment of the promises contained therein (“Effective
Date”).

 

8.       RETURN OF AGREEMENT. Warner, or his counsel, should return this
Agreement, signed by Warner, via email and Federal Express to:

 

Michael D. Blanchard, Esq.

Morgan, Lewis & Bockius LLP

1 Federal Street

Boston, MA 02110

Michael.blanchard@morganlewis.com

 

9.       JUDICIAL INTERPRETATION/MODIFICATION; SEVERABILITY. In the event that,
any one or more provisions (or portion thereof) of this Agreement is held to be
invalid, unlawful or unenforceable for any reason, the invalid, unlawful or
unenforceable provision (or portion thereof) shall be construed or modified so
as to provide Releasees with the maximum protection that is valid, lawful and
enforceable, consistent with the intent of Icagen and Warner in entering into
this Agreement. If such provision (or portion thereof) cannot be construed or
modified so as to be valid, lawful and enforceable, that provision (or portion
thereof) shall be construed as narrowly as possible and shall be severed from
the remainder of this Agreement (or provision), and the remainder shall remain
in effect and be construed as broadly as possible, as if such invalid, unlawful
or unenforceable provision (or portion thereof) had never been contained in this
Agreement.

 

10.      CHANGES TO AGREEMENT. No changes to this Agreement can be effective
except by another written agreement signed by Warner and an authorized officer
of Icagen.

 

11.      COMPLETE AGREEMENT. As of the Effective Date, this Agreement, together
with the Parties’ Settlement Agreement and General Release, dated July 7, 2017,
is the full, complete and exclusive agreement between Warner and Icagen
regarding all of the subjects covered by this Agreement, and neither Warner nor
Icagen is relying on any representation or promise that is not expressly stated
in this Agreement.

 

12.     CHOICE OF LAW. The parties further agree that any dispute arising under
this Agreement, or related in any way to the terms of same, shall be governed by
the laws of the State of North Carolina, without regard to choice of law
principles.

  

 3 

 

 

13.      EXECUTION. This Agreement may be executed in counterparts by facsimile,
all of which taken together shall constitute an instrument enforceable and
binding upon the undersigned parties.

  

  ICAGEN, INC.       Dated: July 7, 2017 By /s/ Richard Cunningham     Richard
Cunningham    

  

I HAVE READ THIS AGREEMENT. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
UNDERSTAND THAT I HAVE UP TO 21 CALENDAR DAYS TO CONSIDER THIS AGREEMENT’S TERMS
AND THAT IF I ACCEPT THE TERMS OF THE AGREEMENT BEFORE THE 21-DAY CONSIDERATION
PERIOD HAS EXPIRED IT IS BECAUSE I KNOWINGLY AND VOLUNTARILY CHOOSE TO DO SO. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING DURING THE
CONSIDERATION PERIOD AND THAT ICAGEN HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS AGREEMENT. I UNDERSTAND THAT THE TERMS OF THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL 7 CALENDAR DAYS
FOLLOWING THE DATE OF ITS EXECUTION, DURING WHICH TIME I MAY REVOKE THIS
AGREEMENT. I SIGN THIS AGREEMENT FREELY AND VOLUNTARILY, WITHOUT DURESS OR
COERCION.

 

Dated: July 7, 2017 By /s/ Benjamin Warner     Benjamin Warner

 

 

4

 

